UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1746


In Re:   GARY BUTERRA WILLIAMS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                     (4:08-cr-00087-RGD-FBS-1)


Submitted:   July 27, 2010                  Decided:   August 4, 2010


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary Buterra Williams, Petitioner Pro Se. Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary Buterra Williams petitions for a writ of mandamus

seeking       an   order        dismissing      the    indictment       against    him     for

violations of his rights to a speedy trial.                             We conclude that

Williams is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary         circumstances.             Kerr    v.   United    States

Dist.     Court,         426    U.S.     394,    402    (1976);       United    States         v.

Moussaoui,         333    F.3d    509,    516-17       (4th    Cir.    2003).      Further,

mandamus      relief       is    available      only    when    the    petitioner        has   a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

               Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

Williams       filed      a     motion    to    dismiss       the     indictment     in    the

district court based on violations of his rights to a speedy

trial    that      the     district      court      denied,    and     Williams    has     not

appealed that order.

               Therefore,         the    relief       sought    by     Williams      is    not

available by way of mandamus.                       Accordingly, although we grant

leave to proceed in forma pauperis, we deny the petition for

writ of mandamus.                We also deny Williams’ emergency motion to

stay    the    district         court    proceedings.          We    dispense     with    oral

argument because the facts and legal contentions are adequately

                                                2
presented in the materials before the court and argument would

not aid the decisional process.

                                               PETITION DENIED




                                  3